Chief Justice Robertson
delivered the Opinion of the Court.
It seems to this court, that the circuit court erred in not perpetuating the injunction to the entire judgment.
As the judgment was for damages, interest did not accrue on it. And the payments since made, extinguished the principal sum adjudged for damages and costs.
There having been such extinguishment at Zaw, the chancellor should not withhold a decree enjoining any further collection by execution, merely because he may think that, in foro conscientúe-, the complainant ought to have paid interest. The judgment was satisfied, and cannot for any part be enforced.
Nor should the chancellor have allowed one half per cent, on the bills of exchange. There is no proof to justify the allowance, and this court cannot know that, without any proof, the lex mercatoria gives one half per cent.
Decree reversed, and cause remanded, with instructions to perpetuate the injunction to the whole judgment.